402 F.2d 269
SOUTHERN BLOWPIPE & ROOFING COMPANY and E. J. Hopton, Plaintiffs-Appellants,v.CHATTANOOGA GAS COMPANY, Defendant-Appellee.
No. 17870.
United States Court of Appeals Sixth Circuit.
April 17, 1968.
Certiorari Denied October 14, 1968.

See 89 S.Ct. 126.
John I. Foster, Jr., and Sizer Chambliss, Chattanooga, Tenn., for appellants.
W. D. Spears, Chattanooga, Tenn., and Jack Wilson, Nashville, Tenn., Spears, Moore, Rebman & Williams, Chattanooga, Tenn., of counsel, for appellee.
Before WEICK, Chief Judge, and EDWARDS and PECK, Circuit Judges.

ORDER

1
There being substantial evidence to uphold the special jury verdicts and the judgment of the United States District Court for the Eastern District of Tennessee, Southern Division, the judgment is hereby affirmed.